DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/21 has been entered.
RESTRICTIONS/REJECTIONS WITHDRAWN
The restriction requirement of claim 48 (only) set forth in the final rejection of 9/20/21, page 2, paragraph 2 is withdrawn.  All of the prior art rejections maintained in the final rejection of 9/20/21, pages 3-4, paragraph 5 have been withdrawn in favor of the new rejections set forth below.
RESTRICTIONS/REJECTIONS REPEATED
The restriction of claim 49 is maintained for the reasons of record set forth in the final rejection of 9/20/21, page 2, paragraph 2.  The restriction requirement of claims 17, 20-21, 24, 26-28, 30-31, 40-47 maintained in the final rejection of 9/20/21, page 2, paragraph 3 is repeated for the reasons of record.  There are no prior art rejections repeated.

NEW REJECTIONS
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al. (US 5,271,977), as evidenced by Hawley’s Condensed Chemical Dictionary, page 964, in view of Iio et al. (US 2007/0194481).
The limitations “co-extrustion”, “co-extruded” and “blown” are method limitations in a product claim which are given little to no patentable weight since the method by which a product is made is not germane to the patentability of a product in a product claim (MPEP 2113).
Yoshikawa disclose a tube (column 3, lines 8-23) comprising a composite film structure having a plurality of layers, wherein the plurality of layers include an inner layer defining an interior surface (1 from Fig. 1 and column 4, line 55 through column 5, line 3) of the tube, an outer layer defining an exterior surface of the tube (3 from Fig. 1 and column 4, line 55 through column 5, line 3), the exterior surface being bonded with a resinous binder (rubber sheath 5 from Fig. 1 which is bonded to 3 from Fig.1 through reinforcement 4, column 4, line 55 through column 5, line 3 and column 10, lines 3-53, a rubber is included in the definition of resin, see below), and at least one intermediate layer (2 from Fig. 1 and column 4, line 55 through column 5, line 3) between the inner 
	Hawley’s Condensed Chemical Dictionary discloses that the definition of a resin includes synthetic rubbers (see page 964, provided herein).  Yoshikawa discloses synthetic rubbers used in layers 3 and 5 from Fig. 1 (column 9, lines 25-59 and Example 1, Table 1).
Yoshikawa discloses wherein the inner layer comprises a material compatible with the intended application of the tube (column 5, line 34 through column 6, line 35), wherein the inner layer is selected from a group consisting of a thermoplastic polyurethane, ethylene-vinyl alcohol and polyethylene (column 5, line 34 through column 6, line 35), wherein the outer layer comprises a material compatible with the binder, wherein the outer layer is selected from a group consisting of polyvinyl chloride / vinyl, acrylic co-polymer, vinyl and co-polymer vinyl (column 9, lines 25-59).
	Yoshikawa does not disclose wherein said exterior surface of said tube is treated by provision of a formation on the exterior surface to facilitate bonding with the resinous binder.
	Iio discloses wherein said exterior surface of said tube is treated by provision of a formation on the exterior surface to facilitate bonding with the resinous binder 
	Both Yoshikawa and Iio are drawn to hoses or tubes.
	Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein said exterior surface of said tube is treated by provision of a formation on the exterior surface to facilitate bonding with the resinous binder in Yoshikawa in order to provide improved adhesion as taught or suggested by Iio.
Yoshikawa discloses the second tube of claim 48 since the sheat or jacket of Yoshikawa is in tubular form (column 10, lines 3-10).
Claims 11 and 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al. (US 5,271,977), as evidenced by Hawley’s Condensed Chemical Dictionary, page 964 (provided herein), in view of Iio et al. (US 2007/0194481), as applied to claims 1, 4-7 and 48 above, and further in view of Ozawa et al. (US 5,380,571).
Yoshikawa does not disclose wherein the outer layer comprises a thermoplastic rubber, wherein the outer layer comprises thermoplastics elastomer (TPE).
Ozawa disclose wherein the outer layer comprises a thermoplastic rubber, wherein the outer layer comprises thermoplastics elastomer (TPE) (column 3, lines 13-19 and column 5, lines 37-41) in a tube or hose (column 6, lines 30-46) for the purpose of providing a hose having flexibility equivalent to that of a conventional vulcanized rubber hose while maintaining the simpleness and ease of a production process of a 
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the outer layer comprises a thermoplastic rubber, wherein the outer layer comprises thermoplastics elastomer (TPE) in Yoshikawa in order to provide a hose having flexibility equivalent to that of a conventional vulcanized rubber hose while maintaining the simpleness and ease of a production process of a conventional resin hose and having high temperature resistance as taught or suggested by Ozawa.
Yoshikawa discloses reinforcing layer bonded to a rubber layer via a rubber sheath (column 10, lines 3-53).
Ozawa discloses applying an adhesive coating to an inner tube layer to bond to an outer thermoplastic elastomer layer through a reinforcing layer via heat provided by extrusion (column 8, lines 15-25)
The combination of Yoshikawa and Ozawa discloses wherein the exterior surface of the tube has a coating applied thereto to facilitate bonding with the binder since application of an adhesive to the outer tube (3 from Fig. 1) of Yoshikawa results in the exterior surface of the tube which has a coating applied thereto to facilitate bonding with the binder (5 from Fig. 1) through reinforcing layer (4 from Fig. 1).  It would have been obvious to have added the adhesive of Ozawa to Yoshikawa in order to provide improved adhesion between the rubber layer and binder layer as taught or suggested by Ozawa.


ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments with regards to the restriction of claim 48 is moot since the restriction of claim 48 has been withdrawn.  Applicant’s arguments with regards to the Kitami reference are moot since all rejections involving Kitami have been withdrawn.
Claim 49 is still restricted because there is no inventive link between a tube and an inflatable bladder having an inflation cavity for pumping said resinous binder during inflation of said inflatable bladder, especially when said tube does not make a contribution over the prior art.
Applicant has argued that Yoshikawa fails to disclose wherein the exterior surface of the tube is bonded with a resinous binder.  However, Hawley specifically states that a synthetic rubber is a resin (pages 964) and Yoshikawa discloses synthetic rubbers (column 9, lines 19-59).  A synthetic rubber containing methacrylates and/or polyolefins is resinous.
Applicant has argued that Yoshikawa fails to disclose wherein said exterior surface of said tube is treated by provision of a formation on the exterior surface to facilitate bonding with the resinous binder.  However, Iio discloses wherein said exterior surface of said tube is treated by provision of a formation on the exterior surface to facilitate bonding with the resinous binder as discussed in the rejection above.  The same arguments apply the rejection of claims 11 and 38-39 over Yoshikawa et al. (US 5,271,977), as evidenced by Hawley’s Condensed Chemical Dictionary, page 964 (provided herein), in view of Iio et al. (US 2007/0194481).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
January 3, 2022